Citation Nr: 1540976	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-03 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right shoulder bursitis.  

2.  Entitlement to a rating in excess of 20 percent for left shoulder bursitis.  

3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.  

4.  Entitlement to a rating in excess of 10 percent for a respiratory disorder, characterized as allergic rhinitis (formerly rated as sinusitis with headaches).  

5.  Entitlement to a compensable rating for hemorrhoids.  

6.  Entitlement to service connection for optic neuropathy.

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


8.  Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran retired in May 1976, after more than 26 years of active, honorable service with the U.S. Air Force.

This matter came to the Board of Veterans' Appeals (Board) on appeal from  rating decisions by the RO.  

In April 2015, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



The issues of entitlement to increased ratings for a low back disorder; a respiratory disorder, characterized as allergic rhinitis (formerly rated as sinusitis with headaches), and hemorrhoids are addressed in the REMAND portion of the decision below.  

In an April 2015 rating decision, the RO made final a June 2013 provisional rating decision and denied service connection for optic neuropathy, chronic obstructive pulmonary disease (COPD), and peripheral neuropathy of both upper and lower extremities.  In July 2015, the Veteran filed a notice of disagreement as to these denials, and a Statement of the Case must be issued. Manlincon v. West, 12 Vet. App. 238 (1999)

PLEASE NOTE, THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET PURSUANT TO 38 C.F.R. § 20.900(c) (2015).  EXPEDITED HANDLING IS REQUESTED.  


FINDINGS OF FACT

1.  On April 28, 2015, during his hearing before the undersigned Veterans Law Judge, the Veteran withdrew his appeal with respect to the claim of entitlement to an increased rating for his service-connected right shoulder disorder.  

2.  On April 28, 2015, during his hearing before the undersigned Veterans Law Judge, the Veteran withdrew his appeal with respect to the claim of entitlement to an increased rating for his service-connected left shoulder disorder.  


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to an increased rating for right shoulder bursitis, the criteria have been met for withdrawal that issue.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  With respect to the issue of entitlement to an increased rating for left shoulder bursitis, the criteria have been met for withdrawal that issue.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran has withdrawn this appeal with respect to the issues of entitlement to increased ratings for his service-connected right and left shoulder disorders, and there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

The issue entitlement to a rating in excess of 20 percent for right shoulder bursitis is dismissed.  

The issue entitlement to a rating in excess of 20 percent for left shoulder bursitis is dismissed.  






REMAND

The remaining issues on appeal are REMANDED to the AOJ for the following actions:

1.  The AOJ must ask the Veteran for the names and addresses of the health care providers (VA and non-VA) who have treated him and/or the names and addresses of the medical facilities where he was treated since January 2015 for a low back disorder; a respiratory disorder, characterized as allergic rhinitis (formerly sinusitis with headaches); and hemorrhoids.  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the Veteran's treatment since January 2015 for a low back disorder; a respiratory disorder, characterized as allergic rhinitis (formerly sinusitis with headaches); and hemorrhoids.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  If the records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  






If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative.

2.  The AOJ must schedule the Veteran for an examination to determine the severity of his hemorrhoids.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must report the following:  

a.  The degree of disability, e.g., mild, moderate, or severe.  

b.  WHETHER OR NOT there are large or thrombotic hemorrhoids, which are irreducible and which have excessive redundant tissue, evidencing frequent recurrences.  

c.  WHETHER OR NOT there is persistent bleeding and secondary anemia, or with fissures.  A DIAGNOSIS OF SECONDARY ANEMIA MUST BE RULED IN OR RULED OUT.  

If the examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so.  

3.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

The AOJ must associate with the claims folder a copy of the notice informing the Veteran of the date, time, and location of the examination.  If the notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folders  

4.  When the actions in part 1 and 2, and, if necessary 3,  have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues of entitlement to an increased ratings for the following:  a low back disorder; a respiratory disorder, characterized as allergic rhinitis (formerly rated as sinusitis with headaches); and hemorrhoids. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a SUPPLEMENTAL STATEMENT OF THE CASE and afforded an opportunity to respond.  THE AOJ IS ADVISED THAT ALTHOUGH THE VETERAN HAS RECENTLY BEEN DENIED ENTITLEMENT TO A TOTAL RATING BASED ON INDIVIDUAL UNEMPLOYABILITY, IF THE EVICENCE DEVELOPED AS A RESULT OF THIS REMAND INDICATES THAT HE IS ENTITLED TO TDIU, THE AOJ MUST ADJUDICATE THE ISSUE. Thereafter, if in order, the aforementioned issues should be returned to the Board for further appellate action.  

5.  Send the Veteran a STATEMENT OF THE CASE concerning his claims of service connection for the following disorders:  optic neuropathy, COPD, and peripheral neuropathy.  IF the Veteran completes his appeal by filing a timely substantive appeal on any or all of those issues, they should be returned to the Board for appellate action.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 202 (2015).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

As noted above, THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET pursuant to 38 C.F.R. § 20.900(c) (2015).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 


Appeals for Veterans Claims for additional development or other appropriate action, it must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


